                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


ANTHONY DAVID TEAGUE, #01976916                 §
                                                §
VS.                                             §                 CIVIL ACTION NO. 4:16cv814
                                                §
DIRECTOR, TDCJ-CID                              §

                                           ORDER

        Petitioner filed a motion to expedite his case (Dkt. #53) and a motion for clarification

(Dkt. #54). In his motion for clarification, Petitioner is complaining that the Court has not

considered his case yet, and asks the Court to clarify what is meant by a “short time.” These

motions are moot as the Report and Recommendation (Dkt. #56) was issued on July 3, 2019.

       Petitioner also filed a motion to “conditionally withdraw grounds” (Dkt. #58) on July 12,

2019, which is construed as a motion to amend. Federal Rule of Civil Procedure 15 governs

amended and supplemental pleadings, which applies to proceedings brought pursuant to 28

U.S..C. § 2254.      Under Fed. R. Civ. P. 15(c), a court may, in its discretion, permit an

amendment that clarifies or amplifies a claim or theory in a timely-filed § 2254 petition after the

one-year statute of limitations of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) has expired. United States v. Thomas, 221 F.3d 430, 433-34 (3rd Cir. 2000). Both

the Response and the Report and Recommendation were filed prior to Petitioner’s motion; thus,

the motion will be denied.




                                                1
.

          It is accordingly ORDERED Petitioner’s motion to expedite (Dkt. #53) and motion for

    clarification (Dkt. #54) are DENIED as moot. It is also ORDERED Petitioner’s motion to

    withdraw grounds (Dkt. #58) is DENIED.

           SIGNED this 5th day of August, 2019.

                     .


                                             ____________________________________
                                             KIMBERLY C. PRIEST JOHNSON
                                             UNITED STATES MAGISTRATE JUDGE




                                               2
